DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 5-23 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 3 and 9 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1, 5-8, and 10-23 are currently under consideration.

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on Jan. 20, 2022 is acknowledged. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 20, 2022. Claims 1, 5-8, and 10-23 are being considered on the merits in this action. 
	Applicant has elected the following species: 
		a polypeptide comprising amino acids 19-168 of SEQ ID NO: 2. 
	Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	a) polypeptide comprising amino acids 19-168 of SEQ ID NO: 2 or functional equivalent
of this protein; or
	b) polynucleotide encoding a protein comprising amino acids 19-168 of SEQ ID NO: 2 or
functional equivalent of this protein.
	Applicants elected a polypeptide comprising amino acids 19-168 of SEQ ID NO: 2. Claim 9 is drawn to the method of claim 5, wherein the agent is a fragment, thus, claim 9 is withdrawn as not being drawn to the elected species, there being no generic linking claim.

Information Disclosure Statement

The information disclosure statements (IDS) are being considered by the examiner.

Drawings
	The drawings are objected to because FIG. 4 contains data markers which are inconsistent in color with the legend accompanying the figure. Specifically, the mark representing Conversin 2500 μg/ kg is black on the chart, but white in the legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Objections

Claim 1 is objected to because it refers to Figure 2. For the sake of consistency with the dependent claims, SEQ ID NO: 2 would be a sufficient reference for the claimed method.
Claim 15 is objected to because of the following informalities: the word "in" following the phrase “wherein there” in line one of the claim should be "is".  
Claim 18 is objected to because of the following informalities: the word “the” is missing between the terms ”wherein” and “corticosteroid” in line one of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 5-8, and 10-23 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating and reducing symptoms of an AIBD, does not reasonably provide enablement for preventing an AIBD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the invention commensurate in scope with these claims.
	There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
	1.   The breadth of the claims;
	2.   The nature of the invention;
	3.   The state of the prior art;
	4.   The level of skill in the art;
	5.   The level of predictability in the art;
	6.   The amount of direction provided by the inventor;
	7.   The presence or absence of working examples;
	With respect to the breadth of the claims: The claim breadth encompasses a method of preventing an AIBD (defined in the specification to include pemphigus, pemphigoid, IgA-
	Regarding the nature of the invention: Administration of a peptide, Conversin, which has been shown in mouse EBA models to decrease affected body surface area (as assessed by determining skin areas exhibiting erythema, blisters, erosions, crusts, or alopecia and calculating the percentage of the total body surface affected by skin lesions (ABSA)) as compared to mice who were not treated with Coversin. ([0040]; Example 1). However, none of the data presented demonstrates complete prevention of disease manifestation. 
	Regarding the state of the prior art: In view of MURRELL, Blistering Diseases, Springer- Verlag Berlin Heidelberg, Pub: 2015. The prior art indicates that AIBD comprise a large group of diseases, each with its own epidemiology. Various species differ in incidence, prevalence, mortality, and associated disease. (Murrell, Chapter 21). The prior art describes methods of treatment for these various species comprising AIBD, including antibody testing to identify the species of AIBD; and pharmaceuticals for management; such as, corticosteroids, azathioprine, mycophenolate mofetil, dapsone, colchicine Tetracyclines, cyclophosphamide, IVIG, and rituximab (Murrell, Part VIII, Chapters 46-53, pp. 459-523).
	Regarding the level of predictability in the art: Particularly, with respect to epidermolysis bullosa, the human and mice phenotypes do not completely overlap, but emphasize the differences between the two species. (Murrell, Chapter 28, §2.2). Remission due to treatment is generally spoken of in months. No existing pharmaceutical prevention methods are present in the art; instead, treatment is discussed in terms of management of disease after it occurs. Finally, with respect to EBA only, the rarity of the condition makes randomized trials difficult to impossible (Murrell, Ch. 61.3).  

	Regarding the amount of direction provided by the inventor: The disclosure indicates that the dosing decision will be up to the provider. In addition, the disclosure provides a broad range of dosing options from which to choose. Loading and maintenance doses are suggested; as well as, preferred loading doses. However, the disclosure does not provide any evidence of prevention through any of these dosing protocols. ([0281]- [0306]).
	Finally, the existence of working examples: The application includes 4 examples using EBA model mice. Example 1 comprises 2 tests (10 mice total) with prophylactic administration of Conversin vs. a control that indicated up to a 63% reduction of affected body surface area. ([0325]; FIG. 4). In addition, post-induction therapy with Conversin was tested resulting in a decrease of symptoms ([0328]- [0345]; FIG. 6; FIG.7). The disclosure also contains experiments indicating that PAS-L-Conversin improves therapeutic benefits in the mouse model; however, does not demonstrate prevention. ([0347]; FIG. 6(A)(B)). Therefore, none of the existing examples demonstrate the ability to prevent AIBD by the present methods described.
	In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention' s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional clinical trials demonstrating evidence of complete prevention of all AIBD manifestation in a statistically significant population in a randomized double-blind study indicating that prevention is the outcome of the method 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, it is not clear whether the phrase "preferably, all available C5 " is a limitation or whether it is merely listing disclosed embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).
Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, it is not clear whether the phrase "preferably bullous pemphigoid " is a limitation or whether it is merely listing disclosed embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).


Peptide Sequence Claim Interpretation

	The Office generally interprets claims comprising SEQ ID NOs in the following manner: "comprising a sequence of SEQ ID NO: 1" requires only the minimal sequence segment (i.e. a dimer or 2mer) of SEQ ID NO: 1; "comprising the sequence of SEQ ID NO: 1" requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without any N-/C-terminal additions; "consisting of an amino acid sequence of SEQ ID NO: 1" encompasses any sequence of two or more amino acids fully contained within SEQ ID NO: 1 and potentially excluding other amino acid sequences; "consisting of the amino acid sequence of SEQ ID NO: 1" is limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" is any sequence of two or more amino acids fully contained within SEQ ID NOs: 1, 2, or 3; and "the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.  However, it is noted that any of these interpretations may differ based on the specific claim language/structure of any given claim.  

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVANS (WO 95/29697, on IDS), Pub: Nov. 9, 1995.
Claim Interpretation: Claim 1, unlike the other claims (e.g., see claim 5), does not recite “the sequence of amino acids 19 to 168 of SEQ ID NO:2”.  Thus, claim 1 is interpreted as not requiring this sequence or a specific order of amino acids.	
Evans discloses administration of anti-C5 antibody for inflammatory conditions (abstract, p. 30, line 18). Specifically, embodiments capable of blocking the conversion of C5 into C5a and C5b are taught. (p. 31, lines 25-27; p. 74, lines 15-21). One such disclosed embodiment, 5G1.1, comprises the variable light chain DIQMTQSPASLSASVGETVTITCGASENIYGALNWYQRKQ-GKSPQLLIYGATNLADGMSSRFSGSGSGRQYYLKISSLHPDDVATYYCQNVLNTPLTFGAGTKLELK; and the variable heavy chain MKWSWVILFLLSVTAGVHSQVQLQQSGAELMKPGASVKMSCKATGYIFSNYWI-QWIKQRPGHGLEWIGEILPGSGSTEYTENFKDKAAFTADTSSNTAYMQLSSLTSEDSAVYYCARYFFGSSPNWYFDVWGAGTTVTVSS (See Figure 18; Figure 19). 19 amino acids (i.e., DSECTGVAFQKYLRPNMWH) are comprised- non-consecutively – in amino acids 19-168 of the amino acid sequence in instant figure 2 (Instant SEQ ID NO: 2) Thus, both variable chains of epitope 5G1.1 are peptides comprising amino acids 19 to 168 of the amino acid sequence in Figure 2 (SEQ ID NO: 2). In addition, Evans ascribes the function of inhibiting cleavage of compliment C5 into C5a and C5b to epitope 5G1.1; therefore, epitope 5G1.1 is a protein that is functionally equivalent to that of the instant application (See p. 74, lines 15-21).
Hence, claim 1 is anticipated by Evans.

Claims 1, 5-8, 10-12, 16-17, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEA, US 2011/0059885 A1, Pub: Mar. 10, 2011; as evidenced by VENNING, British Journal of Dermatology; 167, pp. 1200-1214, Pub: 2012
Regarding claims 1, 5-8, 10-12, 16-17, and 20-23, Lea discloses subcutaneous administration to humans of daily doses of OmCI polypeptides between 0.001 and 50 mg/kg; as determined by a physician, and based on the needs of the patient. ([0095]- [0096]; [0093]; [0107]). Lea discloses that OmCI – also referred to as EV576 (SEQ ID NO: 2) – binds to LTB4 in both modified and unmodified forms. ([0033]; [0009]). SEQ ID NO: 2; as taught by Lea, is 100% identical to instant SEQ ID NO: 2. (See ABSS alignment entitled: SEQ_ID_NO_2_Lea_vs__SEQ_ID_NO_2_Specif-ication_pep__align.txt). 
	Lea teaches glucocorticoids as drugs targeting eicosanoids; and that “LTB4 is the most powerful chemotactic and chemokinetic eicosanoid described and promotes adhesion of neutrophils to the vascular endothelium via upregulation of integrins.” ([0007]; [0005]). Glucocorticoids are commonly used in treatment for AIBD, as evidence by Venning. (See §§ 8.1 and 8.2). In addition, Lea discloses that the polypeptide for use in accordance with the invention retains the complement inhibitor activity shown by OmCI; and that the complement inhibitor polypeptide inhibits cleavage of C5 by the C5 convertase in the classical pathway and the C5 convertase in the alternative pathway. ([0057]). Finally, Lea discloses that OmCI may be fused with a peptide to increase half-life. ([0054]; [0069]).
	Regarding claims 20-22, the “functional equivalent” limitation of claim 1 is written in the alternative form. Hence, claims 20-22 are anticipated by Lea’s teaching of SEQ ID NO:2. 
	Therefore, Lea anticipates claims 1, 5-8, 10-12, 16-17, and 20-23.

Claims 1, 5-8, 10-16, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WESTON-DAVIES, WO 2015/185760 A1, Pub: Dec. 10, 2015 (WD).
	Regarding claims 1, 5-8, 10-12, 14-16, 18, and 20-23, WD discloses “a method of treating or preventing a complement-mediated disease comprising administering to a subject with a 
	In addition, WD discloses the tick protein Conversin (EV576 and OmCI), which can be used to treat complement- mediated and related diseases. (pg. 2, lines 1-2; SEQ ID NO: 2, FIG. 2). WD discloses the following agent: “a protein comprising or consisting of amino acids 19 to 168 of the amino acid sequence in SEQ ID NO: 2 or is a functional equivalent of this protein”. (pg. 7, lines 28-30). The amino acid sequence; as disclosed in FIG.2 of the disclosure, follows in brackets: [DSESDCTGSEPVDAFQAFSEGKEAYVLVRSTDPKARDCLKGEPAGEKQDNTLPVMMTFKNGTDWASTDWTFTLDGAKVTATLGNLTQNREVVYDSQSHHCHVDKVEKEVPDYEMMWLDAGGLEVEVECCRQKLEELASGRNQMYPHLKDC (FIG. 2)]. This amino acid sequence consists of the amino acid sequence of amino acid residues 19-168 of instant SEQ ID NO: 2 (100% amino acid and sequence identity). WD states “the agent binds all of C5”; and teaches that administration inhibits the cleavage of complement C5 by C5 convertase into complement C5a and complement C5b-9 (MAC); and also inhibits LTB4 activity. (pg. 16, line 28 – pg. 17, line 2).
	WD teaches subcutaneous injection, and administration to human subjects. (pg. 26, lines 21-23; pg. 41; claim 10; pgs. 32-33, examples 2 and 3). WD teaches loading dosages between 0.0001 and 10 mg/kg, maintenance dosages between 0.0001 and 20 mg/ kg, and single or multiple doses sufficient to bind all available C5 and all available LTB4 (at least twice the molar dose needed). (pg. 23, line 30 – pg. 26, line 9). WD teaches concurrent administration 
	Regarding claims 20-22, the “functional equivalent” limitation of claim 1 is written in the alternative form. Hence, claims 20-22 are anticipated by WD’s teaching of SEQ ID NO:2.
	Therefore, Weston-Davies anticipates claims 1, 5-8, 10-12, 14-16, 18, and 20-23.


Claims 1, 5, 7-8, 10-12, and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUNTER, WO 2014/160958, Pub: Oct. 2, 2014.
	Regarding claims 1, 5, 78, 10-12, and 14-23, Hunter discloses a method for treating a human that has, is suspected of having, or is at risk for developing a complement-associated disorder comprising, administering – under different dosing schedules – a C5 antagonist; specifically, OmCI (GenBank: AAT65682.1: ABSS sequence query results in a 90.8% query match, with 100% local similarity to the amino acid sequence consisting of amino acids 19-168 of instant SEQ ID NO: 2. {See attachment AAT65682.1_pep__vs__19-168_SEQ_ID_NO_2_pep-}.) to treat epidermolysis bullosa (EBA) and other complement disorders including interstitial lung disease and collagen vascular disorders. (Abstract; claims 1, 2, 89, 93, 71, 11, 45, 77, and 101; pg. 3, line 27; pg. 34, lines 1-5). Hunter also discloses that recombinant OmCI (rev576) is a C5 antagonist. (pg. pg. 22, lines 11-12). 
	Hunter teaches lowering the C5 concentration to increase the half-life – at least 10-fold – of the C5 antagonist and reduce the required dose and frequency of administration. (claim 96; pg. 6, lines 15-20; pg. 7, lines 8-12). Hunter teaches that advantages of increasing the half-life of a C5 antagonist would be apparent to one of ordinary skill. (pg. 15, lines 3-5). Hunter explicitly teaches that the extended half-life allows for more flexibility in dosing for the practitioner; as well as, enabling subcutaneous administration and opportunities for patient self-administration. (pg. 5, lines - pg. 6, lines 1-2; pg. 25, lines 15-18). Hunter teaches concomitant administration with corticosteroids, rituximab, and IVIG. (pg. 33, lines 25-27; pg. 32, lines 5-6). Finally, Hunter discloses that increasing the half-life reduces the amount of C5 antagonist required to obtain the desired therapeutic effect. (claim 97). 
	Regarding claims 20-22, the “functional equivalent” limitation of claim 1 is written in the alternative form. Hence, claims 20-22 are anticipated by Hunter’s teaching of SEQ ID NO:2
	Thus, Hunter anticipates claims 1, 5, 7-8, 10-12, and 14-23.

Claims 1, 5-8, 10-12, 16-17, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAMER, US 2010/0105611 A1, Pub: Apr. 29, 2010.
	Regarding claims 1, 5-8, 10-12, 16-17, and 20-23, Hamer discloses administration of an agent that binds complement C5, consisting of amino acids 19-168 of the amino acid sequence in FIG. 2 or a functional variant thereof, wherein the agent acts to prevent the cleavage of complement C5 by C5 convertase into complement C5A and C5b-9. (See claims 1, and 3-4). 
	Regarding claims 20-22, the “functional equivalent” limitation of claim 1 is written in the alternative form. Hence, claims 20-22 are anticipated by Hammer’s teaching of SEQ ID NO:2.
	Therefore, Hamer anticipates claims 1, 5-8, 10-12, 16-17, and 20-23. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over WESTON-DAVIES, WO 2015/185760 A1, Pub: Dec. 10, 2015 (WD) as applied to Claims 1, 5-8, 10-12, 14-16, 20, and 23 above, and further in view of HUNTER, WO 2014/160958, Pub: Oct. 2, 2014 and SKERRA, US 2010/0292130 A1, Pub: Nov. 18, 2010, on IDS; as further evidenced by YOSHIOKA, CHEST; 141(3): 795-797, Pub: 2012.
	The teachings of WD are presented supra, and are incorporated herein.  Regarding claims 17 and 21-22, WD does not disclose a combination treatment with the specific agents of claim 17 of fusion with a PAS sequence.
	Hunter discloses a method for treating a human that has, is suspected of having, or is at risk for developing a complement-associated disorder comprising, administering – under different dosing schedules – a C5 antagonist; specifically, OmCI (GenBank: AAT65682.1: ABSS sequence query results in a 90.8% query match, with 100% local similarity to the amino acid sequence consisting of amino acids 19-168 of instant SEQ ID NO: 2. {See attachment AAT65682.1_pep__vs__19-168_SEQ_ID_NO_2_pep-_align.txt}.) to treat epidermolysis bullosa (EBA) and other complement disorders including interstitial lung disease and collagen vascular disorders. (Abstract; claims 1, 2, 89, 93, 71, 11, 45, 77, and 101; pg. 3, line 27; pg. 34, lines 1-5). Hunter also discloses that recombinant OmCI (rev576) is a C5 antagonist. (pg. pg. 22, lines 11-12 and 17-21).

	Skerra discloses fusion peptides consisting of N-terminal additions of amino acid polymers comprising 10, 20, and 30 polymeric unit repeats. Skerra teaches repeats comprising the amino acid sequence ASPAAPAPASPAAPAPSAPA (SEQ ID NO: 18) fused to bioactive peptides; including, lipocalins, antibodies and Fab fragments. (See [0045]- [0046]; [0170], [0175], [0219]; [0051]- [0053], and [0074]). Further, SEQ ID NO: 18 consists of the amino acid sequence ASPAAPAPASPAAPAPSAPA (instant SEQ ID NO: 15). In addition, Skerra discloses PAS gene fragments, wherein PAS#1 corresponds to SEQ ID NO: 18. ([0161]); and the expression vector for fusion peptide PAS(#1)600-IFNa2b, comprising 30 repetitive copies of the amino acid sequence ASPAAPAPASPAAPAPSAPAA. (Fig. 1A). Further, Skerra discloses that the N-terminal addition of PAS(#1)600 to the biologically active component, IFNa2b, resulted in a 70 fold extended half-life to the active peptide itself. Skerra also teaches that the observed half-life effect of the fusion peptide is directly proportional to the length of the amino acid polymer component. ([0220]; Fig. 10). Finally, Skerra claims A biologically active fusion protein; to include lipocalins, side-chain variable fragments, antibodies and fab fragments, wherein the second domain comprises the amino acid sequence consisting of ASPAAPAPASPAAPAPSAPA (SEQ ID NO: 18). (See [0053]; claims 1, 5, 7, and 8).

	Therefore, one would have been motived to increase the half-life of the compositions of both WD and Hunter to increase the flexibility of their respective treatment regimens by creating fusion peptides using the teaching of Skerra. Specifically, one would have been motivated to combine the teaching of a 70-fold increase in serum half-life (Skerra) with the C5 antagonist of WD and hunter to produce PAS(#1)600-OmCI/EV576/rev576; by known methods, resulting in an N-terminal modified fusion peptide meeting all of the claim limitations of instant claims 21-22. This combination would allow the lowering of the required dose taught by WD; and would have – with a reasonable expectation of success – enabled more flexibility in mediation of both EBA (Hunter) and BP (Hunter, as evidenced by Yoshioka). Thus, claims 13, 17, 21 and 22 are rendered obvious. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 5-8, 10-12, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12-13, 17, 20 and 22 of U.S. Patent No. US 11,052,129 B2 (‘129), Pub: Jul. 6, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are necessarily required to meet the limitations of the prior art.
	Regarding claims 1, 5-8, 10, 12, and 23, claim 1 of ‘129 recites a method of treating a method of treating a complement-mediated disease and/or disorder comprising administering to a subject known to have a complement C5 polymorphism and in need thereof a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein the agent is: i) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 19 to 168 of 25 SEQ ID NO: 2, or ii) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 168 of SEQ TD NO: 2, or iii) a fragment of the complement inhibitor polypeptide of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2; and wherein the complement CS polymorphism is an Arg88S polymorphism and decreases the effectiveness of eculizumab. 
	Regarding claims 1, and 5-8, Claim 3 of ‘129 recites the method of claim 1, wherein the agent that is administered is a protein comprising or consisting of a sequence at least 95% 
	Regarding claim 19, claims 12 and 13 of ‘129 recite complement-mediated respiratory disorder and complement-mediated autoimmune disease. 
	Regarding claims 1, 5-8, 10, 12, and 23, claim 17 of ‘129 recites a method of treating a complement-mediated disease and/or disorder comprising: a) identifying a subject with a C5 polymorphism, wherein the complement C5 polymorphism is an Arg88S complement CS polymorphism and decreases the effectiveness of eculizumab; and b) administering to the subject a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein the agent is: i) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2, or ii) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 168 of SEQ ID NO: 2, or iii) a fragment of the complement inhibitor polypeptide of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2. 
	Regarding claim 1, claim 20 of ‘129 recites the method of claim 17, wherein the agent that is administered has an amino acid sequence comprising amino acids 19 to 168 or 1 to 168 of the amino acid sequence in SEQ ID NO: 2. 
	Regarding claim 11, claim 22 of ‘129 recites the method of claim 17, wherein the subject is a human.
	Therefore, claims 1, 5-8, 10-12, and 23 are rejected.

Claims 1, 5-8, 10-12, 14-17, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, and 12-14 of U.S. Patent No. US 9,192,648 B2 (‘648), Pub: Nov. 24, 2015. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are necessarily required to meet the limitations of the prior art.
	Regarding claims 1, 5-8, 10-12, and 23, claim 1 of ‘648 recites a method of treating myasthenia gravis comprising administering subcutaneously to a human subject in need thereof a therapeutically effective amount of an agent that binds complement C5 protein, wherein the agent is: (a) a protein comprising or consisting of the amino acid sequence of SEQ ID NO: 2; (b) a protein comprising or consisting of amino acids 19 to 168 of SEQ ID NO: 2; (c) a protein comprising or consisting of an amino acid sequence having at least 95% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2; or (d) a fragment of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2, wherein said fragment inhibits cleavage of CS by classical and alternative CS convertases. 
	Regarding claims 14 and 15, claim 4 of ‘648 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 1 mg/kg to 15 mg/kg. 
	Regarding claims 1 and 16, claim 5 of ‘648 recites the method according to claim 1, wherein the agent is adm1mstered as part of a treatment regimen also involving the administration of a further drug for the treatment of myasthenia gravis. 
	Regarding claims 1, 16, and 17, claim 6 of ‘648 recites the method according to claim 5, wherein the further drug is an anticholinesterase agent, neostigmine, or pyridostigmine, or an immunosuppressive drug, prednisone, cyclosporine, or azathioprine. 
	Regarding claims 1 and 16, claim 7 of ‘648 recites the method according to claim 5, wherein the agent is administered simultaneously with the further drug; claim 8 recites the method according to claim 5, wherein the agent is administered sequentially with the further drug; and claim 9 recites the method according to claim 5, wherein the agent is administered separately with the further drug. 
	Regarding claims 14 and 15, claim 12 of ‘648 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 1 mg/kg to 10 mg/kg; and claim 13 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 2 mg/kg to 8 mg/kg. 
	Regarding claims 15, Claim 14 of ‘648 recites the method according to claim 1, wherein the agent is administered on a daily basis.

Conclusion

Summary
	Claims 1, 5-8, and 10-23 are rejected. No claims are allowable.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658